        Case: 3:20-cv-00679-wmc Document #: 21 Filed: 07/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DANIEL A. SCHILLINGER,

        Plaintiff,
                                                    Case No. 20-cv-679-wmc
   v.

C.O. KILEY, C.O. STARKEY, and
SGT. MATTI,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this case

without prejudice.




        /s/                                             7/27/2021
        Peter Oppeneer, Clerk of Court                        Date
